Title: To Benjamin Franklin from William Strahan, 21 February 1767
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
Saturday, Feby. 21. [1767]
The Company that were to have dined with me on Monday are so desirous that you should make one with them, that they have agreed to defer their Meeting, till Tuesday, on which Day at Four I shall expect the Pleasure of seeing you.
I herewith send you some more of the Copy of the History of North America. Be so good to put it to what you had before, and when you have a spare Hour just cast your Eye over it, and let me know whether you think it good for any thing or not.
Dr. Hawkesworth and General Beckwith are to be with me this Evening. If you are disengaged, we shall make a Partie Quarrée at Cribbidge. I am Dear Sir Your most obedient Servant
Will: Strahan
To B. Franklin
